Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/945833, filed on 08/01/2020. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 632 831 to Lahteenmaki (henceforth referred to as Lahteenmaki).
Regarding claims 1-10, Lahteenmaki discloses an elevator system (i.e. Title), comprising: 
a cab (i.e. Fig. 3, ref. 10) configured to accommodate at least one passenger or item inside the cab; and 
a motorized module (i.e. Fig. 3, ref. 50) including: 
a base (i.e. Fig. 3, ref. 50); 
at least one connector (i.e. Fig. 3, ref. 110) supported on the base, the at least one connector being configured to selectively establish a releasable connection between the motorized module and the cab; 
at least one drive member (i.e. Fig. 3, ref. 51) supported by the base, the at least one drive member being configured to engage a vertical surface (i.e. Fig. 3, ref. 16), climb along the vertical surface to selectively cause vertical movement of the base, and 
selectively prevent movement of the base when the at least one drive member remains in a selected position relative to the vertical surface; and 
at least one motor (i.e. Abstract, line 8) associated with the at least one drive member to selectively cause the at least one drive member to climb along the vertical surface, wherein the motorized module is vertical moveable independent of the cab. 
Wherein the motorized module is connected with the cab to move the cab for providing elevator service to the at least one passenger (i.e. Abstract lines 8-12). 
Wherein the motorized module includes a controller (i.e. paragraph 0025, lines 1-2) that is configured to control operation of the at least one motor. 
Wherein the controller is configured to control operation of the at least one motor in response to signals from a communication device remote (i.e. paragraph 0012: “remote control”) from the motorized module. 
Wherein the controller is configured to control operation of the at least one motor in response to a passenger request for elevator service while the motorized module is connected with the cab to cause movement of the cab to provide elevator service (i.e. paragraph 0017). 
Wherein the connector includes a clasping member (i.e. Fig. 5A, ref. 11) that engages a connector portion (i.e. Fig. 5A, ref. 120) associated with the cab to secure the motorized module and the cab together.
Wherein the connector includes a first knuckle (i.e. Fig. 9B, ref. 110 above ref. 10), the clasping member is movable relative to the first knuckle (i.e. Fig. 9B- Fig. 3), the connector portion associated with the cab includes a second knuckle (i.e. Fig. 9B, ref. 110 below ref. 10), the second knuckle includes a camming surface (i.e. Fig. 5A, horizontal portion of ref. 120), and the clasping member pivots relative to the first knuckle (i.e. Fig. 5A, when ref. 120 rotates relative to ref. 110, ref. 120 is rotated or pivoted relative to ref. 110) as the clasping member engages the camming surface while the motorized modules moves toward the cab. 
Wherein the motorized module is configured to operate in a first mode (i.e. Fig. 9B) in which the motorized module is connected with the cab and in a second mode (i.e. Fig. 3) in which the motorized module is separate from the cab. 
Wherein the motorized module is configured to be connected to the cab when the motorized module is above the cab (i.e. Fig. 9B, ref. 50 above ref. 10). 
Wherein the motorized module is configured to be connected to the cab when the motorized module is below the cab (i.e. Fig. 9B, ref. 50 below ref. 10). 
Regarding claims 11-18, Lahteenmaki discloses a method of controlling movement of a cab (i.e. Fig. 3, ref. 10) in an elevator system (i.e. Title), the cab being configured to accommodate at least one passenger or item inside the cab; the method comprising: 
selectively connecting a motorized module (i.e. Fig. 9B, ref. 50) to the cab; and 
moving the cab by causing movement of the motorized module while the motorized module is connected to the cab, wherein the motorized module includes
a base (i.e. Fig. 3, ref. 50); 
at least one connector (i.e. Fig. 3, ref. 110) supported on the base, the at least one connector being configured to selectively establish a releasable connection between the motorized module and the cab; 
at least one drive member (i.e. Fig. 3, ref. 51) supported by the base, the at least one drive member being configured to engage a vertical surface (i.e. Fig. 3, ref. 16), climb along the vertical surface to selectively cause vertical movement of the base, and 
selectively prevent movement of the base when the at least one drive member remains in a selected position relative to the vertical surface; and 
at least one motor (i.e. Abstract, line 8) associated with the at least one drive member to selectively cause the at least one drive member to climb along the vertical surface, wherein the motorized module is vertical moveable independent of the cab. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2004-250186 to Ishii teaches a coupling device for multi elevator cars in a shared shaft; 
WO 2017/167707 to Zerelles et al teaches a motorized module for passenger rescue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654